Citation Nr: 1753215	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  12-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for a thyroid disorder as secondary to service-connected diabetes mellitus (diabetes).  

3.  Entitlement to a compensable rating for service-connected erectile dysfunction.

4.  Entitlement to service connection for papillary carcinoma of the right breast.

5.  Entitlement to service connection for radiation pneumonitis.


REPRESENTATION

Appellant represented by:  Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972. The Veteran died in January 2013.  The appellant is the Veteran's surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (denying service connection for a thyroid condition and a compensable rating for erectile dysfunction) and a June 2013 decision of the Pension Management Center in Milwaukee, Wisconsin (denying DIC and accrued benefits).

In February 2013, the appellant filed an application (VA Form 21-534) for DIC, death pension, and accrued benefits.  VA interpreted this claim to include a request to substitute, and, as reflected in a June 2017 notification letter, the RO decided in the first instance that the appellant is eligible and entitled to be the substitute claimant for the Veteran's pending appeals.  

The issues of entitlement to DIC and service connection for a thyroid disorder, papillary carcinoma of the right breast, and radiation pneumonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appellate period, the Veteran's erectile dysfunction was manifested by loss of erectile power without objective findings of deformity of the penis associated with the service-connected disability.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.31, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Framework 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned rating criteria are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b. 

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  For a compensable rating to be assigned for erectile dysfunction, the medical evidence must confirm deformity of the penis with loss of erectile power.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background 

In a July 2006 rating decision, the Veteran was granted service connection for erectile dysfunction with a noncompensable rating and SMC for loss of use of a creative organ.  

In his June 2009 claim, the Veteran requested an increased rating for his erectile dysfunction and submitted private treatment records for review.  

In an August 2009 private treatment record, the Veteran reported inability to achieve an erection.  On examination, his genitalia, including his penis, were normal.  No deformities were noted.  He was diagnosed with impotency and prescribed medication.  

In a September 2009 private treatment record, the Veteran reported inability to achieve an erection.  The physician reviewed treatment options, and the Veteran elected to continue medication therapy.    

In a March 2010 private treatment record, the Veteran reported inability to achieve an erection.  On examination, his penis and urethral meatus were normal.  No deformities were noted.  He was diagnosed with erectile dysfunction and impotency and prescribed medication.    

In a March 2010 VA examination, the Veteran reported he started to have sexual difficulties in 2003.  He was treated with medication by his primary care physician, but the medication did not help.  His symptoms had worsened, and he was now unable to achieve an erection.  He was diagnosed with erectile dysfunction.

In an April 2010 rating decision, the RO denied the Veteran's increased rating claim because the evidence did not show a deformity of his penis.

In May 2010, the Veteran filed a timely notice of disagreement (NOD) and requested decision review officer (DRO) review. 

In a September 2011 statement of the case (SOC), a DRO reviewed the claim and again denied a compensable rating because the evidence did not show a deformity of the penis.  

In November 2011, the Veteran filed a timely VA Form 9 (substantive appeal), which was pending when he died.   

Analysis

The Veteran had claimed entitlement to a compensable rating for his service-connected erectile dysfunction.  Pursuant to the RO's June 2017 letter discussed above, the appellant is substituted for the Veteran as the claimant because this claim was pending before the Board when the Veteran died.   

Based on the foregoing, the Board finds that the Veteran's erectile dysfunction is not manifested by deformity of the penis as to warrant a 20 percent rating under Diagnostic Code 7522.  The Veteran did not report, and the evidence does not suggest, that he had any deformity of the penis as part of his erectile dysfunction.  No deformity was noted in any of the treatment and examination reports of record.  

The Veteran's report of inability to obtain and maintain an erection, with or without medication, is compensated by the SMC award for loss of use of a creative organ.  The Board notes that the Veteran received SMC under 38 C.F.R. § 3.350(a), pursuant to 38 U.S.C.A. § 1115(k) since May 2005.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding prohibited under 38 C.F.R. § 4.14.

The Veteran did not contend, and the record does not reflect, that he was entitled to a compensable rating under other diagnostic codes for his erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System, Diagnostic Codes 7500-42.

In conclusion, the preponderance of the evidence in this case is against a finding that a compensable rating is warranted under any applicable diagnostic codes for the Veteran's service-connected erectile dysfunction.  



ORDER

Entitlement to a compensable rating for erectile dysfunction is denied. 


REMAND

Papillary carcinoma of the right breast, radiation pneumonitis, and DIC

The appellant believes that the Veteran's breast cancer and lung disorder, listed as causes of death on his death certificate, are related to his exposure to herbicide agents during his service in Vietnam.  Therefore, she claims entitlement to service connection for those disabilities as well as entitlement to service connection for the cause of the Veteran's death.

Veterans who served in Vietnam during the Vietnam Era are presumed to have been exposed to herbicides in service.  Certain enumerated diseases may be service connected on a presumptive basis as due to exposure to herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Papillary breast cancer and pulmonary fibrosis are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

However, the Federal Circuit has determined that a veteran may also establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Therefore, a remand is necessary for a VA clinician to review the claims file and any newly submitted evidence and provide an opinion on whether the Veteran's breast cancer and lung problems were related to his established in-service herbicide exposure.   The VA clinician should also address the appellant's belief that the Veteran's breast cancer is a form of sarcoma.  Soft tissue sarcoma is a condition that does allow service connection on a presumptive basis.  The soft-tissue sarcomas to which the presumption applies include the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular, and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma. 38 C.F.R. § 3.309(e)

Finally, the Board notes that the RO originally reviewed the claims of service connection for breast cancer and a lung disorder as accrued benefits claims, and thus, did not consider evidence submitted after the Veteran's death.  Because the appellant is now the properly substituted claimant, the RO should review all the evidence in the claims file. 

Service connection for a thyroid condition 

The appellant is now substituted as claimant in the Veteran's claim for entitlement to service connection for a thyroid condition as secondary to his service-connected diabetes.  In March 2010, a VA examiner provided a negative nexus opinion but did not state whether the Veteran's thyroid condition was aggravated by his service-connected diabetes.  Therefore, a remand is necessary to obtain a supplemental medical opinion that addresses aggravation.   

Accordingly, the case is REMANDED for the following action:

1.  Please invite the appellant to submit additional evidence relating to the Veteran's breast cancer, lung condition, or thyroid condition and assist her with obtaining any adequately identified private treatment records that are not already in the claims file.   

2.  After action #1 is complete, please arrange for an appropriate VA clinician to review the claims file, including any new evidence obtained pursuant to the directives above.  Based on the lay and medical evidence of record, the clinician must provide opinions on the following: 

a) Is it at least as likely as not that the Veteran's breast cancer, papillary carcinoma of the right breast, is a soft-tissue sarcoma, to include any of the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular, and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma? 

b) For the Veteran's diagnosed breast cancer, is there a 50 percent or greater probability (that is, is it at least as likely as not) that this is related or attributable to his military service, including herbicide agent exposure therein?

c) For the Veteran's diagnosed radiation pneumonitis and lung fibrosis, is there a 50 percent or greater probability (that is, is it at least as likely as not) that either is related or attributable to his military service, including herbicide exposure therein?

d)  Is there a 50 percent or greater probability (that is, is it at least as likely as not) that the Veteran's thyroid condition was aggravated by his service-connected diabetes?  

A detailed explanation (rationale) is requested for all opinions provided, preferably citing to supporting factual data and medical literature as appropriate.  

3.  The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the appellant and her representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


